Citation Nr: 0518072	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disability, currently assigned a 20 percent evaluation.

2.  Entitlement to an increased rating for a right ankle 
disability, currently assigned a 20 percent evaluation.

3.  Entitlement to an increased rating for duodenal ulcer, 
currently assigned a 20 percent evaluation.

4.  Entitlement to an increased rating for status post 
submucous resection, currently assigned a 10 percent 
evaluation.   

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1934 to July 1938 and 
from September 1938 to January 1940.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2004.  The veteran's appeal was advanced on the 
docket in June 2005, which should minimize the delay 
necessitated by the REMAND of this case to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

In June 2004, the veteran was informed by the RO that his 
file was being transferred to the Board, and that he had 90 
days to submit additional evidence.  The veteran responded, 
in a statement received directly at the Board in June 2004, 
stating that the only new evidence he had were recent VA 
treatment records.  He requested that the records be obtained 
"as necessary."  

In June 2005, the veteran's representative specifically asked 
that the case be remanded to obtain these records.  For the 
following reasons, the Board, although regretting the delay, 
finds that there is no alternative but to order additional 
development of the evidence.  

The most recent treatment records on file are dated in July 
2003, shortly after the veteran's claim was filed.  These 
records, as well as the report of the September 2003 VA 
examination, show that the veteran's ability to ambulate is 
severely limited.  According to the VA examination, the 
veteran used a wheelchair or walker, and could only walk on 
or two steps unassisted.  However, the extent to which this 
is due to his service-connected ankle condition is not clear 
from the record.

The VA examination conducted in September 2003 noted that the 
veteran had a "great deal of functional loss secondary to 
pain, decreased range of motion in the extremities, primarily 
the lower extremities and involving the ankle, knees, and now 
his left hip.  The patient has no ability to work whatsoever.  
Most of his disability would be associated with the arthritic 
changes in his lower extremities, however, his age prevents 
him from working.  The ulcer, the submucous resection and 
tonsillectomy are not items which would present the patient 
from working, but primarily his degenerative arthritic 
changes which continued to plague the patient and appeared to 
gradually worsen."  

X-rays of the ankles taken at that time, as well as the 
multiple previous X-ray reports on file, do not show 
arthritis of either ankle.  Moreover, service connection is 
not currently in effect for any other disability of the lower 
extremities, such as the knees or hips.  Aside from the knees 
and hips, the veteran also apparently has peripheral 
neuropathy of the lower extremities.  The extent to which the 
nonservice-connected conditions and age impair his lower 
extremity functioning is not known.  

Based on the above, treatment records must be obtained, and 
an examination provided to clarify the impairment in the 
veteran's lower extremities resulting from his service-
connected bilateral ankle disability.  

Additionally, there is an inextricably intertwined issue 
which must be addressed.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  In his April 2004 substantive appeal, 
the veteran said that the arthritis in his ankles had caused 
problems with his knees.  Particularly when considered in 
conjunction with similar statements reported in the VA 
treatment records, this appears to raise an issue of service 
connection for bilateral knee disabilities.  Such a claim is 
inextricably intertwined with the TDIU issue and, 
consequently, the RO must adjudicate that issue before 
appellate consideration of the TDIU issue can precede. 

It must be determined if arthritis of the feet is present.  
In this regard, service medical records show that the veteran 
was hospitalized in September 1937 for acute, catarrhal, non-
suppurative, moderately severe arthritis of all joints of the 
tarsal bones of both feet.  In December 1948, service 
connection was granted for arthritis of the feet.  On a VA 
examination in August 1953, however, the feet were entirely 
normal on examination, and X-rays did not disclose arthritis.  
The examination also showed slight limitation of motion (but 
not arthritis) of the ankles, and, apparently based on these 
findings, the service-connected disability was changed from 
arthritis of the feet to arthritis of the ankles.  However, 
since the symptoms shown in service (and originally service-
connected) involved the feet, it should be determined whether 
such disability is currently shown.  

In view of the foregoing, the case is REMANDED to the RO via 
the AMC for the following: 

1.  After complying with any notice and 
duty to assist requirements (see 
38 U.S.C.A. §§  5102, 5103, 5103A; 
38 C.F.R. § 3.159), the RO is to 
adjudicate the issue, raised in the April 
2004 substantive appeal, of entitlement to 
service connection for bilateral knee 
disabilities, claimed secondary to 
bilateral ankle disabilities.  To save 
time, any indicated evidentiary 
development may be combined with the 
corresponding development of the evidence 
requested below (i.e., obtaining VA 
treatment records, obtaining a medical 
opinion, etc., as applicable).  

2.  The RO should obtain all records of 
the veteran's treatment at the Shreveport 
VA Medical Center from July 2003 to the 
present.   

3.  After the records have been obtained, 
schedule the veteran for a VA examination, 
to determine the following:  

(a)  The correct diagnosis of the 
veteran's bilateral ankle disability.  If 
X-rays are thought to be necessary, they 
should be obtained, and reviewed, prior to 
the preparation of the examination report.  
In this regard, while the service-
connected disability is listed as 
"arthritis," previous X-rays, as recently 
as September 2003, have not shown 
arthritis in the ankles;
  
(b)  The manifestations and severity of 
the veteran's service-connected bilateral 
ankle disability should be noted.  The 
examiner should specifically identify 
those manifestations which are due to the 
ankle disability;
  
(c)  Whether arthritis of the feet is 
present, and, if so, the symptoms 
associated therewith.
  
(d)  Whether the veteran's service-
connected disabilities are sufficient, 
when considered individually or in 
combination, to render the veteran 
unemployable, without regard to any non-
service-connected disabilities, or the 
veteran's age.  The rationale for all 
opinions offered must be provided.  

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for increased ratings for left and right 
ankle disabilities, duodenal ulcer, status 
post submucosal resection, and for a TDIU 
(and any other issues for which an appeal 
has been perfected).  If the determination 
is not a full grant of benefits sought, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and afforded an opportunity 
to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

